                     Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 1 of 17
AO 106(Rev. 04/10) Application for a Search Warrant



                                     United States District Court
                                                                   for the                                           APR-.-8 2020
                                                        Western District of Oklahoma                    'CARMELIT               SHINN. CLERK
                                                                                                          U.S. DIST. CO              'ST. OKU.
                                                                                                          BY                          ..DEPUTY
             In the Matter ofthe Search of
         (Briejly describe the property to be searched
          or identify (he person by name and address)                            Case No. M-20-              -SM

        The cellular telephone assigned call number
         (580) 351-7602, that is stored at premises
                 controlled by U.S. Cellular
                                            APPLICATION FOR A SEARCH WARRANT

        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A.

located in the             Western                District of          Oklahoma              ,there is now concealed (identify the
person or describe the property to be seized)'.

 See Attachment B.


          The basis for the search under Fed. R. Grim. P. 41(c)is (check one or more):
                (sT evidence of a crime;
                 □ contraband, fruits of crime, or other items illegally possessed;
                 □ property designed for use, intended for use, or used in committing a crime;
                 □ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:

             Code Section                                                        Offense Description
        18 U.S.C.§ 2113(a)                         Bank Robbery



          The application is based on these facts:
         See Affidavit, attached hereto

           sT Continued on the attached sheet.
           □ Delayed notice of          days (give exact ending date if more than 30 days:                           ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet


                                                                                            Applicant's signature    X
                                                                                    Shana M. Terry, Special Agent, PBl
                                                                                            Printed name and title


Sworn to before me and signed in my presence.


Date:
                                                                             /                Judge's signature

City and state: Oklahoma City. Oklahoma                                      SUZANNE MITCHELL, U.S. MAGISTRATE JUDGE
                                                                                            Printed name and title
            Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 2 of 17



                        IN THE UNITED STATES DISTRICT COURT

                     FOR THE WESTERN DISTRICT OF OKLAHOMA


IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH THE
                                                 Case No.                       -SM
CELLULAR TELEPHONE ASSIGNED
CALL NUMBER (580)351-7602 THAT IS
STORED AT PREMISES CONTROLLED BY
U.S. CELLULAR


                                AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT


       I, Shana M. Terry, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application for a search warrant for

information associated with a certain cellular telephone assigned call numbers (580) 351-7602

(the "SUBJECT PHONE") that is stored at premises controlled by U.S. Cellular, a wireless

telephone service who's Custodian of Records can be reached by fax number 866-669-0894.

The information to be searched is described in the following paragraphs and in Attachment A.

This affidavit is made in support of an application for a search warrant under 18 U.S.C. §

2703(c)(1)(A) to require U.S. Cellular to disclose to the government copies of the information

further described in Section I of Attachment B. Upon receipt of the information described in

Section I of Attachment B, government-authorized persons will review the information to locate

items described in Section II of Attachment B.


       2.      I am a Special Agent with the FBI, and have been since February 2019. During

that time, I have conducted a wide variety of investigations. Telephone location information

helps law enforcement determine where a particular person (or at least their cell phone) was at a

particular time—highly useful information in corroborating other aspects of the investigation.
            Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 3 of 17




       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from records, other law enforcement agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

       4.      Beised on the facts set forth in this affidavit, there is probable cause to believe that

John Scott Brooks (DOB: XX-XX-1983 / SSN: XXX-XX-1708)("BROOKS"), who used the

SUBJECT PHONE, has been involved in a bank robbery, in violation of 18 U.S.C. § 2113(a).

There is also probable cause to search the information described in Attachment A for evidence

ofthis crime as further described in Attachment B.

                                      PROBABLE CAUSE


       5.      On March 23,2020, at approximately 10:40 a.m., a male pulled into the drive-thru

 lane nearest the teller window of Southwest Oklahoma Federal Credit Union (SWOFCU)

 located at 6714 West Gore Boulevard, Lawton, Oklahoma 73505, in a light-colored SUV. The

 male dumped the contents of a white plastic bag into the teller drawer, and then drew the

 plastic bag back into the vehicle. The contents of the bag included a hand-written demand note

 and what appeared to the teller to be an explosive device. According to the teller, the first part

 of the note read something similar to, "Please be quiet". Inside the vehicle, the robber did

 something on his cellular phone and then held up a tablet, which was counting down time. The

 teller put $10,945, consisting only of denominations of $50 and $100, plus three twenty-dollar

 bait bills into the drawer and sent it back to the robber. The robber took the money, demand

 note, and device out of the drawer and drove away. The bait bills given to the robber bore the

 following serial numbers:

                         1. ML50631809A


                                                 2
             Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 4 of 17




                         2. JG47704533D


                         3. MK86019642A

        6.      The teller described the robber as a white male with a slight tan and a dark brown

beard or scruff. Based upon information provided by the victim teller and review of bank video

surveillance, it was determined that the robber was wearing dark sunglasses, a dark colored glove

with white lettering running down the ring finger on his left hand, a black beanie on his head, and

a blue and white plaid shirt. The bank robber was driving a 4-door Ford Expedition or similar

SUV, silver or white in color, with a light-colored interior. The victim teller believed the vehicle

had a temporary Oklahoma paper tag. Lawton Police Department(LPD)officers reporting to the

scene immediately following the robbery reported that the victim teller was visibly distraught and

upset to the point that she needed time to compose herself before she was able to provide detailed

information to the responding officers. Based on the bank surveillance video, it appears that the

bank robber was within approximately eight to ten feet of the victim teller, and the robbery lasted

approximately one minute and twenty seconds. At the time of the robbery, the accounts of

Southwest Oklahoma Federal Credit Union were insured by the National Credit Union

Administration(NCUA).

        7.      On March 23, 2020, the FBI received a tip regarding the bank robbery suspect

(unrelated to John Brooks). The suspect had a Facebook page which included multiple photos.

One ofthose photos was shown to the victim teller for identification. The victim teller was unable

to positively identify the photo as the bank robber.

        8.      On March 24, 2020, the FBI issued a press release to the media regarding the

bank robbery, which was widely distributed by news media. The press release included photos of

the subject and the robbery vehicle taken from bank surveillance footage.

                                                  3
            Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 5 of 17



       9.      LPD responded to the scene following the robbery and has been working jointly

with the FBI on this case. On March 24, 2020, bank surveillance photographs from the

aforementioned bank robbery were published to the media. On March 25, 2020, the FBI

received a tip from Detective Abraham Woelfel from LPD. He advised that earlier that day he

had talked to an employee of Stripes gas station, located near the victim branch of SWOFCU.

After talking to her regarding an unrelated matter, she confided to him that she believed to know

who the bank robber was. The Stripes employee told Detective Woelfel that the surveillance

photo she had seen on the news looked like JOHN BROOKS. BROOKS was a frequent

customer at the gas station, and often came in with his two boys. It was common for BROOKS

to wear a long-sleeve button-down shirt, similar to what the bank robber was seen wearing in the

surveillance photo. The Stripes employee knew BROOKS' father owned a construction

company.


       10.     Detective Woelfel provided the FBI with information and individual contact

records related to JOHN BROKOS, which showed multiple arrests for drug-related offenses.

According to LPD records, BROOKS listed his address as 508 SW 70^ Street, Lawton,
Oklahoma. After receiving the tip from the Stripes employee. Detective Woelful performed

drive-by surveillance of the address listed for BROOKS. Photos taken by Detective Woelfel

during the aforementioned surveillance showed a vehicle parked at 508 SW 70^ Street, Lawton,

Oklahoma, that appeared similar to the robbery vehicle. The tag of the vehicle was Oklahoma

plate HKW639, which was described in a citation report from November 26, 2019 as a 2005

Ford Expedition, white in color. Vehicle Identification Number (YIN) 1KMFU19515LA94619.

He included multiple photos of BROOKS from booking photo records as well as photos taken

from social media accounts. Detective Woelfel noted that the booking photos taken ofBROOKS

                                               4
          Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 6 of 17




in early 2018 showed him as being thin and underweight, and did not appear similar to the bank

robber in the surveillance footage. However, Detective Woelfel noted that the photos of

BROOKS taken from social media showed him carrying more body weight, and Detective

Woelfel shared that in his opinion, those photos appeared very similar to the bank robber in the

surveillance footage.

       11.    On March 25, 2020, a second tip was submitted to the FBI via tips.fbi.gov that

identified JOHN BROOKS as the bank robber. Further communication with the complainant

revealed the individual to be a close acquaintance of BROOKS who wished to remain

anonymous. The acquaintance saw the surveillance photo of the bank robber in the news and

believed that it looked just like BROOKS. The acquaintance believed, with fair certainty, to

have seen him in a similar shirt as what was shown in the photo. According to the acquaintance,

BROOKS had been diagnosed and hospitalized with bi-polar disorder and was not taking his

medication consistently. BROOKS was known to have a personality that would switch on a

dime and to make crazy decisions on a whim. He was very controlling of his wife and seemed

withdrawn most of the time for the past two to three years. BROOKS was also struggling

financially and was currently desperate for money. He owned a construction company and owed

a lot of people money for construction materials. BROOKS often could not afford to pay his

mortgage payments, so his wife's father, who is a co-signer on the mortgage, would often make

payments on his behalf. The acquaintance advised that BROOKS would spend a significant

amount of time in the shed in their backyard and was very private about the shed's contents. The

acquaintance also knew that BROOKS took his wife to a shooting range on at least one occasion

to teach her how to shoot a firearm and believes BROOKS to keep firearms in the residence.
           Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 7 of 17



         12.   On March 25, 2020, another federal agency provided the FBI with a tip it received

from one of their confidential informants. This informant claimed that JOHN BROOKS was

the individual depicted in the surveillance photo. The informant stated that he had known

BROOKS for an extended period of time and that they had used cocaine together in the past.

The informant advised that he knew BROOKS to possess handguns but did not know whether

he kept them in his vehicle or his house.

         13.   On March 27, 2020, a fourth tip was submitted to the FBI by Melanie

Shackelford, Operations Manager of SWOFCU. She received information directly from her son

that one of his coworkers wished to provide an anonymous tip to the bank regarding the bank

robbery. The coworker advised that the surveillance photos in the news looked like JOHN

BROOKS, and she believed that he drove a vehicle similar to the one used in the robbery.

Melanie Shackelford provided that BROOKS owns a registered business with an address located

in the same neighborhood as the victim bank, and he also has some criminal and court records

against him and his business.

         14.   On March 28, 2020, Travice Ward, Sales Manager at Reynolds Ford, 825 North

Interstate Drive, Norman, Oklahoma, was interviewed by the FBI regarding his professional

opinion of the robbery vehicle. After viewing two screenshots of the robbery vehicle taken from

surveillance footage. Ward believed the vehicle to be a Ford Expedition, manufactured between

2003 to 2009. Ward stated that Ford changed the front grill of the Expedition in 2003. Ward

further explained that the front bumper and door handles in the photos appeared to have

matching paint, which indicated that the model was most likely an upgrade, such as a Limited

model.
          Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 8 of 17



       15.     Oklahoma Tax Commission records for Oklahoma tag HKW639 revealed that the

vehicle is a 2005 Ford Expedition, cream in color, registered to Bethany Anne Brooks.

       16.     Court records show that a marriage license was filed on 9/12/2005 between

JOHN SCOTT BROOKS and Bethany Anne Bennight.

       17.     Records from Comanche County Treasurer show that the address 508 SW TO'^ St,

Lawton, OK 73505-6613, legally described as ALMOR WEST BLK 9 LOT 30 1.00 LOTS, is

owned by JOHN S. AND BETHANY A.BROOKS.

       18.     Upon review of the bank surveillance footage, a unique mark was noticed on the

robbery vehicle. There was a distinctive dark colored mark located underneath and to the right of

the handle on the driver side door, where there appeared to be paint missing. On March 27, 2020,

FBI performed physical surveillance at 508 SW 70*^ Street, Lawton, Oklahoma, which revealed a

Ford Expedition with Oklahoma plate HKW639 parked in the front yard. It was observed that

there appeared to be a dark colored mark on the driver side door underneath and to the right of

the handle. On March 28, 2020, photos were taken of the Ford Expedition with Oklahoma tag

HKW639 which was parked at 508 SW 70^ Street, Lawton, Oklahoma. When the photos were

compared to the bank surveillance footage, a similar mark could be identified in a similar

location. In reviewing the photos taken of the vehicle on March 28, 2020, it was also noted that

the word "LIMITED" appeared on the back ofthe vehicle.

       19.     A driver's license photo of JOHN BROOKS was obtained from the Bureau of

Motor Vehicles. The photo contains similar characteristics to the appearance of the bank robber

in the bank surveillance video, such as the color, length, and shape of his beard, the shape of his

nose,the shape of his head, and the shade of his complexion.
          Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 9 of 17




       20.      A review of JOHN BROOKS' criminal history shows he has multiple felony

convictions for drug-related offenses, the first of which was dispositioned September 2013.

       21.      A search of the Oklahoma Secretary of State website on April 1, 2020 revealed

that JOHN BROOKS is the current registered agent of JOHN BROOKS CONSTRUCTION,

LLC,and has been since July 2009, with an address of508 SW 70^ St., Lawton, OK 73505.

       22.      Records from Oklahoma State Courts Network show that there is a pending civil

suit filed April 2017 against JOHN BROOKS CONSTRUCTION LLC for the issue of

indebtedness.


       23.      The execution of a Search Warrant at 508 SW 70^ Street, Lawton, Oklahoma

occurred on April 2, 2020. During the search, multiple items of evidence were found. In the

master bedroom ofthe residence, two shirts were found that appeared to have a similar blue plaid

pattern as the shirt worn by the bank robbery subject in bank surveillance footage. During the

search of the Ford Expedition bearing tag HKW639, which weis parked in John Brooks' front

yard, twenty-eight (28) $50 bills (a total of $1400), which were crisp in texture, were found on

the driver's side floor, most of which were concealed underneath the floor mat. A black Samsung

tablet was found inside the glove compartment of the vehicle, along with six cellular telephones.

Multiple white plastic bags were found in the backseat of the vehicle. On the passenger side

floor, a handwritten list of materials was found written on the back of a pack of Energizer

batteries, which included "lie plate cover," "mask," "pens," and "hair". A paper vehicle tag was

found lodged among foliage in the garden on the south side ofthe residence, which described the

associated vehicle as a 2005 Ford with Vehicle Identification Number 1FMFU19515LA94619,

which is one numeral off of the YIN that was manually input into BROOKS' Citation report

received from LPD.

                                               8
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 10 of 17



       24.     On April 2, 2020, after being read his Miranda Rights and choosing to waive

them, JOHN BROOKS explained that several days earlier he had left his residence driving the

Ford Expedition and had driven around for approximately three days. He stated that he did not

stay in any one location during that time; rather, he spent the duration of that time living out of

his vehicle. In the opinion of several FBI Agents consulted on the matter, an individual living out

of his vehicle for a length of multiple days would be likely to keep cash money in the vehicle

where it would be readily available.

       25.     During the search, it was observed that the Ford Expedition bearing tag HKW639

had a license plate holder screwed onto the front grill. A front license plate holder was absent

from the surveillance footage ofthe robbery vehicle. It was further observed that the license plate

holder was attached with a single screw, which appeared blue in color. During the search of the

interior ofthe vehicle, a pack ofscrews was found in the back seat that appeared similar in color,

shape, and texture to the screw used for the front license plate holder.

       26.     During the search ofthe Ford Expedition bearing tag HKW639,a comparison was

able to be made of the unique mark on the driver side door described previously, as well as two

additional unique characteristics of the vehicle that appeared to have been caused by wear and

tear over time, to the robbery vehicle shown in bank surveillance footage. One such

characteristic was the pattern of paint chipping on the inside of the driver's door handle. The

paint appears to have been worn away on the far right side of the door handle and the chipping

lessens toward the left side of the handle. The same effect can be observed on the vehicle in the

bank surveillance video. Another characteristic observed on the vehicle at the residence was that

the second and third numbered keypads (keyless entry feature) appeared significantly worn; that

is, the black coloring appeared to have been worn away. In the bank surveillance footage, the

                                                 9
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 11 of 17



second and third numbered keypads on the robbery vehicle demonstrated a similar pattern of

wear.



        27.    During an interview with Bethany Brooks on April 2, 2020, she stated that the

white Ford Expedition bearing tag HKW639 was the only working vehicle they owned. On the

same day, JOHN BROOKS explained to interviewers that he left his residence the morning of

March 23,2020, at approximately 10:15 a.m. with his two boys and drove the Ford Expedition to

his mother's house, located near the Lawton landfill.

        28.    Mapping the route from 508 SW 70^ Street, Lawton, Oklahoma to the Lawton

City Landfill, located on Southwest 11^ St., Lawton, Oklahoma, shows the distance to be

approximately twelve miles, or approximately a 16-17 minute drive, depending on the specific

route taken.


        29.    Through direct interaction with JOHN BROOKS during the search warrant

execution of his residence on April 2, 2020, it was observed by the interviewing Agents as well

as other Agents at the scene, that the person of JOHN BROOKS appeared substantially similar

to the subject shown in beink surveillance footage. During the interview of Bethany Brooks on

the same day, she reported to the interviewing Agents that when she saw the photo of the bank

robber included in the press release, she believed it to look like her husband, JOHN BROOKS.

        30.    Analysis of the internet search history of the telephone reported by JOHN

BROOKS to be his work phone, revealed that on March 23, 2020, a search was conducted for

"money marking pen". The website that was viewed in response to the query showed Walmart's

available selection of counterfeit bill detector pens.

        31.    On April 2, 2020, during a search of the person of JOHN BROOKS, the

SUBJECT PHONE was found in his pocket. BROOKS advised that it was his son's phone.

                                                 10
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 12 of 17



When presented with the phone, the son exclaimed something similar to, "That's my phone! I

knew dad was using it again!"


       32.     Based on my training and experience, I submit there is probable cause to believe

that BROOKS was involved in the March 23, 2020 robbery ofthe Southwest Oklahoma Federal

Credit Union, located at 6714 West Gore Boulevard, Lawton, Oklahoma 73505, in violation of

18 U.S.C.§ 2113(a).

       33.     Obtaining cell site information for the SUBJECT PHONE will assist law

enforcement in confirming BROOKS' involvement in the March 23, 2020 bank robbery by

potentially placing him (or his phone) in the immediate vicinity of the bank during the robbery,

thereby corroborating the information already obtained during this investigation.'

       34.     In my training and experience, I have learned U.S. Cellular is a company that

provides cellular telephone access to the general public. I also know that providers of cellular

telephone service have technical capabilities that allow them to collect and generate information

about the locations of the cellular telephones to which they provide service, including cell-site

data, also known as "tower/face information" or "cell tower/sector records." Cell-site data

identifies the "cell towers"(i.e., antenna towers covering specific geographic areas) that received

a radio signal from the cellular telephone and, in some cases, the "sector" (i.e., faces of the

towers) to which the telephone connected. These towers are often a half-mile or more apart.




^      The government is requesting cell site data for the thirty days prior to the bank robbery
described above, as well as the time after the robbery up until the time of the search warrant
execution. This additional information will be useful in establishing a pattern of life, which is
necessary to establish anomalous behavior. In my training and experience, getting the context of
cell site data is necessary in order to better understand the significance of any one particular
point of data.
                                               11
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 13 of 17



even in urban areas, and can be ten or more miles apart in rural areas. Furthermore, the tower

closest to a wireless device does not necessarily serve every call made to or from that device.

Accordingly, cell-site data provides an approximate location of the cellular telephone but is

typically less precise than other types of location information, such as E-911 Phase II data or

Global Positioning Device("GPS'') data.

       35.     Based on my training and experience, I know that U.S. Cellular can collect cell-

site data about the SUBJECT PHONE. I also know that wireless providers such as U.S.

Cellular typically collect and retain cell-site data pertaining to cellular phones to which they

provide service in their normal course of business in order to use this information for various

business-related purposes.

       36.     Based on my training and experience, I know that wireless providers such as U.S.

Cellular typically collect and retain information about their subscribers in their normal course of

business. This information can include basic personal information about the subscriber, such as

name and address, and the method(s) of payment(such as credit card account number) provided

by the subscriber to pay for wireless telephone service. I also know that wireless providers such

as U.S. Cellular typically collect and retain information about their subscribers' use of the

wireless service, such as records about calls or other communications sent or received by a

particular phone and other transactional records, in their normal course of business. In my

training and experience, this information may constitute evidence of the crimes under

investigation because the information can be used to identify the SUBJECT PHONE's user or

users and may assist in the identification of co-conspirators and/or victims.




                                                12
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 14 of 17



                                AUTHORIZATION REQUEST


       37.     Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

       38.     I further request that the Court direct U.S. Cellular to disclose to the government

any information described in Section I of Attachment B that is within its possession, custody, or

control. Because the warrant will be served on U.S. Cellular, who will then compile the

requested records at a time convenient to it, reasonable cause exists to permit the execution of

the requested warrant at any time in the day or night.



                                                  Respectfully submitted,



                                                  Shana M. Terry
                                                  Special Agent
                                                  Federal Bureau of Investigation




       Subscribed and sworn to before me on April             2020.




                                                     JZANNE MITCHELL
                                                  United States Magistrate Judge
                                                  Western District of Oklahoma




                                               13
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 15 of 17




                                    ATTACHMENT A


                                 Property to Be Searched



       This warrant applies to records and information associated with the cellular telephone

assigned call numbers(580)351-7602 ("the Account"), that are stored at premises controlled by

U.S. Cellular ("the Provider"), who's Custodian of Records can be reached at fax number 866-

669-0894.
         Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 16 of 17



                                      ATTACHMENT B


                                      Items to Be Seized




       I. Information to be Disclosed by the Provider

       To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f), the Provider is required to disclose to the government the following information

pertaining to the Account listed in Attachment A for the time period February 22,2020,through

April 2,2020:

           a. The following information about the customers or subscribers ofthe Account:

                   i. Names(including subscriber names, user names, and screen names);

                  ii. Addresses (including mailing addresses, residential addresses, business
                      addresses, and e-mail addresses);

                 iii. Local and long distance telephone cormection records;

                  iv. Records of session times and durations, and the temporarily assigned
                      network addresses (such as Internet Protocol ("IP") addresses) associated
                      with those sessions;

                  V. Length of service (including start date) and types of service utilized;

                  vi. Telephone or instrument numbers (including MAC addresses. Electronic
                      Serial Numbers("ESN"), Mobile Electronic Identity Numbers("MEIN"),
                      Mobile Equipment Identifier ("MEID"); Mobile Identification Number
                      ("MIN"), Subscriber Identity Modules ("SIM"), Mobile Subscriber
                      Integrated Services Digital Network Number ("MSISDN"); International
                      Mobile Subscriber Identity Identifiers ("IMSI"), or International Mobile
                      Equipment Identities("IMEI");

                 vii. Other subscriber numbers or identities (including the registration Internet
                      Protocol("IP") address); and
        Case 5:20-mj-00149-SM Document 1 Filed 04/08/20 Page 17 of 17




                viii. Means and source of payment for such service(including any credit card or
                      bank account number)and billing records.

          b. All records and other information (not including the contents of communications)

              relating to wire and electronic communications sent or received by the Account,

              including:

                  i. the date and time ofthe communication,the method ofthe communication,
                      and the source and destination of the communication (such as the source
                      and destination telephone numbers (call detail records), email addresses,
                      and IP addresses); and

                  ii, information regarding the cell towers and sectors through which the
                      communications were sent and received.



      II. Information to be Seized by the Government

       All information described above in Section I that constitutes evidence, fruits, contraband,

and instrumentalities of violations of 18 U.S.C. § 2113(a) involving John Brooks during the

period February 22,2020 through April 2,2020.
